Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is responsive to application No. 17/242,863 filed on 04/28/2021.  Claim(s) 1-20 is/are pending and have been examined.
	Information Disclosure Statement
The information disclosure statement (IDS) filed on 04/28/2021 and 10/20/2021 is/are considered.
Claim Objections
Claim(s) 6 and 16 is/are objected to because of the following informalities:
Claims 6 and 16 recite:
“wherein controlling the user interface to display at least the portion of the story map”

	However, independent claims 1-3 and 11-13 from which claims 6 and 16 depend, although mention “controlling the client to provide a user interface”, does not provide any mention of “at least a portion of the story map”.
	Please amend claims 6 and 16 to:
--wherein controlling the user interface to display at least a portion of the story map--

Appropriate correction is required.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5, 7, 8, 10-15, 17, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bloch et al. (US 2016/0323608) in view of Hannuksela et al. (US 2018/0077210).
Consider claims 1 and 11, Bloch teaches a method and apparatus, for video streaming, the method and apparatus (Paragraph 0056-0059) comprising:
at least one memory configured to store computer program code (Paragraph 0057-0058); 
at least one processor configured to access the computer program code and operate as instructed by the computer program code, the computer program code (Paragraph 0057-0058) including: 
providing code configured to cause the at least one processor (Paragraph 0057) to provide an event and media segments of video content to be streamed to a client (Paragraph 0026 teaches non-linear content can include interactive video structured in a video tree, hierarchy, or other form. Video tree can be formed by nodes that are connected in a branching, hierarchical, or other linked form. Upon reaching a point during playback of the video where multiple video segments branch off from a segment, the user can interactively select the branch or path to traverse and, thus, the next video segment to watch. Paragraph 0032 teaches traversal of nodes along a content path in a tree can be performed by selecting among options that appear on and/or around the video while the video is playing. These options are presented to users at a decision point and/or during a decision period in a content segment. Fig.1, Paragraph 0035 teaches consumer component 102 receives media files to stream in real-time. Paragraph 0036 teaches playlist 106 provided by a server and accessible to the client that defines the list of media files that are to be provided. Playlist 106 includes list of media segments with corresponding references or address and times of play. Paragraph 0038 teaches player 104 plays streaming media according to the playlist 106 and can provide a GUI to be displayed on the screen 110. Paragraph 0041 teaches interactive components can appear, disappear, or change based on the currently playing video. Buttons can appear that provide options to the user 114 that determine which video branch to traverse, etc. Paragraph 0042 teaches synchronizing display of the interactive layer by receiving timestamp and, in some instances, event information from the player 104, Paragraph 0062 teaches live stream controller 228 can direct a GUI manager that is part of player 104 to update the GUI shown by the player to reflect events in the branching video. Updates to the GUI can be synchronized with the branching video played by the player 104. Paragraph 0044 teaches live stream controller 228 can exist on the server side or the client side); 
controlling code configured to cause the at least one processor (Paragraph 0057) to control the client to provide a user interface based on the event and comprising a plurality of selection choices and interactive data for each of the selection choices (Paragraph 0026 teaches non-linear content can include interactive video structured in a video tree, hierarchy, or other form. Video tree can be formed by nodes that are connected in a branching, hierarchical, or other linked form. Upon reaching a point during playback of the video where multiple video segments branch off from a segment, the user can interactively select the branch or path to traverse and, thus, the next video segment to watch. Paragraph 0032 teaches traversal of nodes along a content path in a tree can be performed by selecting among options that appear on and/or around the video while the video is playing. These options are presented to users at a decision point and/or during a decision period in a content segment. Paragraph 0041 teaches interactive components can appear, disappear, or change based on the currently playing video. Buttons can appear that provide options to the user 114 that determine which video branch to traverse, etc. Paragraph 0042 teaches synchronizing display of the interactive layer by receiving timestamp and, in some instances, event information from the player 104, Paragraph 0062 teaches live stream controller 228 can direct a GUI manager that is part of player 104 to update the GUI shown by the player to reflect events in the branching video. Updates to the GUI can be synchronized with the branching video played by the player 104. Paragraph 0044 teaches live stream controller 228 can exist on the server side or the client side. Paragraph 0041 teaches interactive components overlaid on the video display, described in U.S. Pat. No. 9,009,619, the entirety which is incorporated by reference herein. US 9,009,619 – Fig.1, Col 5: line 5 – Col 6: line 8 teaches the different forms that the progress indicator may take, where progress indicator may be visually represented as a tree, as a full tree, partial tree, etc.); and 
updating code configured to cause the at least one processor (Paragraph 0057) to update data based on at least one selection from the selection choices through the user interface (Paragraph 0026 teaches non-linear content can include interactive video structured in a video tree, hierarchy, or other form. Video tree can be formed by nodes that are connected in a branching, hierarchical, or other linked form. Upon reaching a point during playback of the video where multiple video segments branch off from a segment, the user can interactively select the branch or path to traverse and, thus, the next video segment to watch. Paragraph 0032 teaches traversal of nodes along a content path in a tree can be performed by selecting among options that appear on and/or around the video while the video is playing. These options are presented to users at a decision point and/or during a decision period in a content segment. Paragraph 0038 teaches player 104 plays streaming media according to the playlist 106 and can provide a GUI to be displayed on the screen 110. Paragraph 0039 teaches playlist 106 contains listing of media segments to be played. Playlist 106 holds a list of some or all segments to be streamed and played. Playlist can include a reference to each segment and length of play of the segment. Standard playlist can be static or dynamic, where standard playlist can have entries added, removed, and/or changed in real time. Playlist 106 can continuously change according to the tree structure of the branching video and received user inputs. Playlist 106 can be modified substantially immediately following a user interaction to reflect a new segment to download based on a user choice. Paragraph 0062 teaches based on received tree structure and user engagement information, updating the playlist 106), 
wherein each of the selection choices indicates respectively different ones of periods of a plurality of storylines of the video content (Fig. 9A; Paragraph 0026 teaches non-linear content can include interactive video structured in a video tree, hierarchy, or other form. Video tree can be formed by nodes that are connected in a branching, hierarchical, or other linked form. Upon reaching a point during playback of the video where multiple video segments branch off from a segment, the user can interactively select the branch or path to traverse and, thus, the next video segment to watch. Paragraph 0032 teaches traversal of nodes along a content path in a tree can be performed by selecting among options that appear on and/or around the video while the video is playing. These options are presented to users at a decision point and/or during a decision period in a content segment. Paragraph 0041 teaches interactive components can appear, disappear, or change based on the currently playing video. Buttons can appear that provide options to the user 114 that determine which video branch to traverse, etc. Paragraph 0041 teaches interactive components overlaid on the video display, described in U.S. Pat. No. 9,009,619, the entirety which is incorporated by reference herein. US 9,009,619 – Fig.1, Col 5: line 5 – Col 6: line 8 teaches the different forms that the progress indicator may take, where progress indicator may be visually represented as a tree, as a full tree, partial tree, etc.), and 
wherein controlling the client to provide the user interface comprises providing the user interface before at least a completed playback of at least one other period of the storylines that is prior to the different ones of the periods (Paragraph 0026 teaches non-linear content can include interactive video structured in a video tree, hierarchy, or other form. Video tree can be formed by nodes that are connected in a branching, hierarchical, or other linked form. Upon reaching a point during playback of the video where multiple video segments branch off from a segment, the user can interactively select the branch or path to traverse and, thus, the next video segment to watch. Paragraph 0029 teaches user is permitted to make choices or otherwise interact in real-time at decision points or during decision periods, which can occur at any time and in any number during a multimedia segment, including at or near the beginning and/or the end of the segment. Paragraph 0032 teaches traversal of nodes along a content path in a tree can be performed by selecting among options that appear on and/or around the video while the video is playing. These options are presented to users at a decision point and/or during a decision period in a content segment. Decision period may end before end of a particular segment, where remaining portion of the segment can serve as a non-interactive seamless transition to one or more other segments. Paragraph 0041 teaches interactive components overlaid on the video display, described in U.S. Pat. No. 9,009,619, the entirety which is incorporated by reference herein. US 9,009,619 – Fig.1, Col 5: line 5 – Col 6: line 8 teaches the different forms that the progress indicator may take, where progress indicator may be visually represented as a tree, as a full tree, partial tree, etc.).
Bloch does not explicitly teach wherein event is a media presentation description (MPD) event;
wherein data is MPD data.
In an analogous art, Hannuksela teaches wherein event is a media presentation description (MPD) event (Paragraph 0130, 0137, 0181-0182 teaches event signaled in the MPD and events signaled inband in the Segments);
wherein data is MPD data (Paragraph 0067).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Bloch to include wherein event is a media presentation description (MPD) event; wherein data is MPD data, as taught by Hannuksela, for the advantage of utilizing a protocol that is widely supported by many devices, allowing for real-time streaming without compromising quality, minimizing buffering as well as dropouts, providing a reliable way to transfer content data to user(s).

Consider claim 20, Bloch teaches a non-transitory computer readable medium storing a program causing a computer to execute a process (Paragraph 0056-0059), the process comprising: 
providing an event and media segments of video content to be streamed to a client (Paragraph 0026 teaches non-linear content can include interactive video structured in a video tree, hierarchy, or other form. Video tree can be formed by nodes that are connected in a branching, hierarchical, or other linked form. Upon reaching a point during playback of the video where multiple video segments branch off from a segment, the user can interactively select the branch or path to traverse and, thus, the next video segment to watch. Paragraph 0032 teaches traversal of nodes along a content path in a tree can be performed by selecting among options that appear on and/or around the video while the video is playing. These options are presented to users at a decision point and/or during a decision period in a content segment. Fig.1, Paragraph 0035 teaches consumer component 102 receives media files to stream in real-time. Paragraph 0036 teaches playlist 106 provided by a server and accessible to the client that defines the list of media files that are to be provided. Playlist 106 includes list of media segments with corresponding references or address and times of play. Paragraph 0038 teaches player 104 plays streaming media according to the playlist 106 and can provide a GUI to be displayed on the screen 110. Paragraph 0041 teaches interactive components can appear, disappear, or change based on the currently playing video. Buttons can appear that provide options to the user 114 that determine which video branch to traverse, etc. Paragraph 0042 teaches synchronizing display of the interactive layer by receiving timestamp and, in some instances, event information from the player 104, Paragraph 0062 teaches live stream controller 228 can direct a GUI manager that is part of player 104 to update the GUI shown by the player to reflect events in the branching video. Updates to the GUI can be synchronized with the branching video played by the player 104. Paragraph 0044 teaches live stream controller 228 can exist on the server side or the client side); 
controlling the client to provide a user interface based on the event and comprising a plurality of selection choices and interactive data for each of the selection choices (Paragraph 0026 teaches non-linear content can include interactive video structured in a video tree, hierarchy, or other form. Video tree can be formed by nodes that are connected in a branching, hierarchical, or other linked form. Upon reaching a point during playback of the video where multiple video segments branch off from a segment, the user can interactively select the branch or path to traverse and, thus, the next video segment to watch. Paragraph 0032 teaches traversal of nodes along a content path in a tree can be performed by selecting among options that appear on and/or around the video while the video is playing. These options are presented to users at a decision point and/or during a decision period in a content segment. Paragraph 0041 teaches interactive components can appear, disappear, or change based on the currently playing video. Buttons can appear that provide options to the user 114 that determine which video branch to traverse, etc. Paragraph 0042 teaches synchronizing display of the interactive layer by receiving timestamp and, in some instances, event information from the player 104, Paragraph 0062 teaches live stream controller 228 can direct a GUI manager that is part of player 104 to update the GUI shown by the player to reflect events in the branching video. Updates to the GUI can be synchronized with the branching video played by the player 104. Paragraph 0044 teaches live stream controller 228 can exist on the server side or the client side. Paragraph 0041 teaches interactive components overlaid on the video display, described in U.S. Pat. No. 9,009,619, the entirety which is incorporated by reference herein. US 9,009,619 – Fig.1, Col 5: line 5 – Col 6: line 8 teaches the different forms that the progress indicator may take, where progress indicator may be visually represented as a tree, as a full tree, partial tree, etc.); and 
updating data based on at least one selection from the selection choices through the user interface (Paragraph 0026 teaches non-linear content can include interactive video structured in a video tree, hierarchy, or other form. Video tree can be formed by nodes that are connected in a branching, hierarchical, or other linked form. Upon reaching a point during playback of the video where multiple video segments branch off from a segment, the user can interactively select the branch or path to traverse and, thus, the next video segment to watch. Paragraph 0032 teaches traversal of nodes along a content path in a tree can be performed by selecting among options that appear on and/or around the video while the video is playing. These options are presented to users at a decision point and/or during a decision period in a content segment. Paragraph 0038 teaches player 104 plays streaming media according to the playlist 106 and can provide a GUI to be displayed on the screen 110. Paragraph 0039 teaches playlist 106 contains listing of media segments to be played. Playlist 106 holds a list of some or all segments to be streamed and played. Playlist can include a reference to each segment and length of play of the segment. Standard playlist can be static or dynamic, where standard playlist can have entries added, removed, and/or changed in real time. Playlist 106 can continuously change according to the tree structure of the branching video and received user inputs. Playlist 106 can be modified substantially immediately following a user interaction to reflect a new segment to download based on a user choice. Paragraph 0062 teaches based on received tree structure and user engagement information, updating the playlist 106), 
wherein each of the selection choices indicates respectively different ones of periods of a plurality of storylines of the video content (Fig. 9A; Paragraph 0026 teaches non-linear content can include interactive video structured in a video tree, hierarchy, or other form. Video tree can be formed by nodes that are connected in a branching, hierarchical, or other linked form. Upon reaching a point during playback of the video where multiple video segments branch off from a segment, the user can interactively select the branch or path to traverse and, thus, the next video segment to watch. Paragraph 0032 teaches traversal of nodes along a content path in a tree can be performed by selecting among options that appear on and/or around the video while the video is playing. These options are presented to users at a decision point and/or during a decision period in a content segment. Paragraph 0041 teaches interactive components can appear, disappear, or change based on the currently playing video. Buttons can appear that provide options to the user 114 that determine which video branch to traverse, etc. Paragraph 0041 teaches interactive components overlaid on the video display, described in U.S. Pat. No. 9,009,619, the entirety which is incorporated by reference herein. US 9,009,619 – Fig.1, Col 5: line 5 – Col 6: line 8 teaches the different forms that the progress indicator may take, where progress indicator may be visually represented as a tree, as a full tree, partial tree, etc.), and 
wherein controlling the client to provide the user interface comprises providing the user interface before at least a completed playback (Paragraph 0026 teaches non-linear content can include interactive video structured in a video tree, hierarchy, or other form. Video tree can be formed by nodes that are connected in a branching, hierarchical, or other linked form. Upon reaching a point during playback of the video where multiple video segments branch off from a segment, the user can interactively select the branch or path to traverse and, thus, the next video segment to watch. Paragraph 0029 teaches user is permitted to make choices or otherwise interact in real-time at decision points or during decision periods, which can occur at any time and in any number during a multimedia segment, including at or near the beginning and/or the end of the segment. Paragraph 0032 teaches traversal of nodes along a content path in a tree can be performed by selecting among options that appear on and/or around the video while the video is playing. These options are presented to users at a decision point and/or during a decision period in a content segment. Decision period may end before end of a particular segment, where remaining portion of the segment can serve as a non-interactive seamless transition to one or more other segments. Paragraph 0041 teaches interactive components overlaid on the video display, described in U.S. Pat. No. 9,009,619, the entirety which is incorporated by reference herein. US 9,009,619 – Fig.1, Col 5: line 5 – Col 6: line 8 teaches the different forms that the progress indicator may take, where progress indicator may be visually represented as a tree, as a full tree, partial tree, etc.).
Bloch does not explicitly teach wherein event is a media presentation description (MPD) event;
wherein data is MPD data.
In an analogous art, Hannuksela teaches wherein event is a media presentation description (MPD) event (Paragraph 0130, 0137, 0181-0182 teaches event signaled in the MPD and events signaled inband in the Segments);
wherein data is MPD data (Paragraph 0067).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Bloch to include wherein event is a media presentation description (MPD) event; wherein data is MPD data, as taught by Hannuksela, for the advantage of utilizing a protocol that is widely supported by many devices, allowing for real-time streaming without compromising quality, minimizing buffering as well as dropouts, providing a reliable way to transfer content data to user(s).

Consider claims 2 and 12, Bloch and Hannuksela teach wherein providing the MPD event comprises providing the client with a story map identifying the one other period, the different ones of the periods, and at least one later period of the video content (Bloch - Paragraph 0026 teaches non-linear content can include interactive video structured in a video tree, hierarchy, or other form. Video tree can be formed by nodes that are connected in a branching, hierarchical, or other linked form. Upon reaching a point during playback of the video where multiple video segments branch off from a segment, the user can interactively select the branch or path to traverse and, thus, the next video segment to watch. Paragraph 0032 teaches traversal of nodes along a content path in a tree can be performed by selecting among options that appear on and/or around the video while the video is playing. These options are presented to users at a decision point and/or during a decision period in a content segment. Paragraph 0038 teaches player 104 plays streaming media according to the playlist 106 and can provide a GUI to be displayed on the screen 110. Paragraph 0041 teaches interactive components can appear, disappear, or change based on the currently playing video. Buttons can appear that provide options to the user 114 that determine which video branch to traverse, etc. Paragraph 0042 teaches synchronizing display of the interactive layer by receiving timestamp and, in some instances, event information from the player 104, Paragraph 0062 teaches live stream controller 228 can direct a GUI manager that is part of player 104 to update the GUI shown by the player to reflect events in the branching video. Updates to the GUI can be synchronized with the branching video played by the player 104. Paragraph 0044 teaches live stream controller 228 can exist on the server side or the client side. Paragraph 0041 teaches interactive components overlaid on the video display, described in U.S. Pat. No. 9,009,619, the entirety which is incorporated by reference herein. US 9,009,619 – Fig.1, Col 5: line 5 – Col 6: line 8 teaches the different forms that the progress indicator may take, where progress indicator may be visually represented as a tree, as a full tree, partial tree, etc. Hannuksela - Paragraph 0130, 0137, 0181-0182 teaches event signaled in the MPD and events signaled inband in the Segments), and 
wherein the story map indicates that one other period is scheduled to be streamed before the different ones of the periods which are scheduled to be streamed before the at least one later period of the video content (Bloch - Paragraph 0026 teaches non-linear content can include interactive video structured in a video tree, hierarchy, or other form. Video tree can be formed by nodes that are connected in a branching, hierarchical, or other linked form. Upon reaching a point during playback of the video where multiple video segments branch off from a segment, the user can interactively select the branch or path to traverse and, thus, the next video segment to watch. Paragraph 0032 teaches traversal of nodes along a content path in a tree can be performed by selecting among options that appear on and/or around the video while the video is playing. These options are presented to users at a decision point and/or during a decision period in a content segment. Paragraph 0038 teaches player 104 plays streaming media according to the playlist 106. Paragraph 0041 teaches interactive components overlaid on the video display, described in U.S. Pat. No. 9,009,619, the entirety which is incorporated by reference herein. US 9,009,619 – Fig.1, Col 5: line 5 – Col 6: line 8 teaches the different forms that the progress indicator may take, where progress indicator may be visually represented as a tree, as a full tree, partial tree, etc.).

Consider claims 3 and 13, Bloch and Hannuksela teach wherein at least one of the one other period, the different ones of the periods, and the at least one later period comprises a different duration than at least one other of the one other period, the different ones of the periods, and the at least one later period (Bloch - Paragraph 0026 teaches non-linear content can include interactive video structured in a video tree, hierarchy, or other form. Video tree can be formed by nodes that are connected in a branching, hierarchical, or other linked form. Upon reaching a point during playback of the video where multiple video segments branch off from a segment, the user can interactively select the branch or path to traverse and, thus, the next video segment to watch. Paragraph 0031 teaches some or all of the segments can have the same or different playback lengths, including segments branching from a single source segment. Paragraph 0032 teaches traversal of nodes along a content path in a tree can be performed by selecting among options that appear on and/or around the video while the video is playing. These options are presented to users at a decision point and/or during a decision period in a content segment. Paragraph 0038 teaches player 104 plays streaming media according to the playlist 106 and can provide a GUI to be displayed on the screen 110. Paragraph 0041 teaches interactive components can appear, disappear, or change based on the currently playing video. Buttons can appear that provide options to the user 114 that determine which video branch to traverse, etc. Paragraph 0042 teaches synchronizing display of the interactive layer by receiving timestamp and, in some instances, event information from the player 104, Paragraph 0062 teaches live stream controller 228 can direct a GUI manager that is part of player 104 to update the GUI shown by the player to reflect events in the branching video. Updates to the GUI can be synchronized with the branching video played by the player 104. Paragraph 0044 teaches live stream controller 228 can exist on the server side or the client side. Paragraph 0041 teaches interactive components overlaid on the video display, described in U.S. Pat. No. 9,009,619, the entirety which is incorporated by reference herein. US 9,009,619 – Fig.1, Col 5: line 5 – Col 6: line 8 teaches the different forms that the progress indicator may take, where progress indicator may be visually represented as a tree, as a full tree, partial tree, etc. Fig.5 teaches different number of segments of the tree having different durations. Hannuksela - Paragraph 0130, 0137, 0181-0182 teaches event signaled in the MPD and events signaled inband in the Segments).

Consider claims 4 and 14, Bloch and Hannuksela teach wherein controlling the client to provide the user interface comprises controlling the user interface to display at least a portion of the story map, and wherein the portion of the story map comprises an indication of the one other period and indications of the different ones of the periods (Bloch - Paragraph 0026 teaches non-linear content can include interactive video structured in a video tree, hierarchy, or other form. Video tree can be formed by nodes that are connected in a branching, hierarchical, or other linked form. Upon reaching a point during playback of the video where multiple video segments branch off from a segment, the user can interactively select the branch or path to traverse and, thus, the next video segment to watch. Paragraph 0032 teaches traversal of nodes along a content path in a tree can be performed by selecting among options that appear on and/or around the video while the video is playing. These options are presented to users at a decision point and/or during a decision period in a content segment. Paragraph 0038 teaches player 104 plays streaming media according to the playlist 106 and can provide a GUI to be displayed on the screen 110. Paragraph 0041 teaches interactive components can appear, disappear, or change based on the currently playing video. Buttons can appear that provide options to the user 114 that determine which video branch to traverse, etc. Paragraph 0041 teaches interactive components overlaid on the video display, described in U.S. Pat. No. 9,009,619, the entirety which is incorporated by reference herein. US 9,009,619 – Fig.1, Col 5: line 5 – Col 6: line 8 teaches the different forms that the progress indicator may take, where progress indicator may be visually represented as a tree, as a full tree, partial tree, etc.).

Consider claims 5 and 15, Bloch and Hannuksela teach wherein controlling the client to provide the user interface comprises controlling the user interface to identify a position of the at least one selection at a point between the indication of the one other period and the indications of the different ones of the periods (Bloch - Paragraph 0026 teaches non-linear content can include interactive video structured in a video tree, hierarchy, or other form. Video tree can be formed by nodes that are connected in a branching, hierarchical, or other linked form. Upon reaching a point during playback of the video where multiple video segments branch off from a segment, the user can interactively select the branch or path to traverse and, thus, the next video segment to watch. Paragraph 0032 teaches traversal of nodes along a content path in a tree can be performed by selecting among options that appear on and/or around the video while the video is playing. These options are presented to users at a decision point and/or during a decision period in a content segment. Paragraph 0038 teaches player 104 plays streaming media according to the playlist 106 and can provide a GUI to be displayed on the screen 110. Paragraph 0041 teaches interactive components can appear, disappear, or change based on the currently playing video. Buttons can appear that provide options to the user 114 that determine which video branch to traverse, etc. Paragraph 0041 teaches interactive components overlaid on the video display, described in U.S. Pat. No. 9,009,619, the entirety which is incorporated by reference herein. US 9,009,619 – Fig.1, Col 5: line 5 – Col 6: line 8 teaches the different forms that the progress indicator may take, where progress indicator may be visually represented as a tree, as a full tree, partial tree, etc. Col 6: lines 45-49 teaches progress indicator may include various visualized information items in graphical and/or textual form. This information may include, the progression of played video content, and/or a percentage value representing the foregoing progressions).

Consider claims 7 and 17, Bloch and Hannuksela teach wherein controlling the client to provide the user interface comprises controlling the user interface to display an entirety of the story map, and wherein the entirety of the story map comprises an indication of the one other period, indications of the different ones of the periods, and an indication of the at least one later period (Bloch - Paragraph 0026 teaches non-linear content can include interactive video structured in a video tree, hierarchy, or other form. Video tree can be formed by nodes that are connected in a branching, hierarchical, or other linked form. Upon reaching a point during playback of the video where multiple video segments branch off from a segment, the user can interactively select the branch or path to traverse and, thus, the next video segment to watch. Paragraph 0032 teaches traversal of nodes along a content path in a tree can be performed by selecting among options that appear on and/or around the video while the video is playing. These options are presented to users at a decision point and/or during a decision period in a content segment. Paragraph 0038 teaches player 104 plays streaming media according to the playlist 106 and can provide a GUI to be displayed on the screen 110. Paragraph 0041 teaches interactive components can appear, disappear, or change based on the currently playing video. Buttons can appear that provide options to the user 114 that determine which video branch to traverse, etc. Paragraph 0041 teaches interactive components overlaid on the video display, described in U.S. Pat. No. 9,009,619, the entirety which is incorporated by reference herein. US 9,009,619 – Fig.1, Col 5: line 5 – Col 6: line 8 teaches the different forms that the progress indicator may take, where progress indicator may be visually represented as a tree, as a full tree, partial tree, etc.).

Consider claims 8 and 18, Bloch and Hannuksela teach wherein controlling the client to provide the user interface comprises controlling the user interface to identify a position of the at least one selection at a point between the indication of the one other period and the indications of the different ones of the periods, and wherein controlling the client to provide the user interface further comprises controlling the user interface to identify another position of another selection at a point between at least one of the indications of the different ones of the periods and the indication of the at least one later period (Bloch - Paragraph 0026 teaches non-linear content can include interactive video structured in a video tree, hierarchy, or other form. Video tree can be formed by nodes that are connected in a branching, hierarchical, or other linked form. Upon reaching a point during playback of the video where multiple video segments branch off from a segment, the user can interactively select the branch or path to traverse and, thus, the next video segment to watch. Paragraph 0032 teaches traversal of nodes along a content path in a tree can be performed by selecting among options that appear on and/or around the video while the video is playing. These options are presented to users at a decision point and/or during a decision period in a content segment. Paragraph 0038 teaches player 104 plays streaming media according to the playlist 106 and can provide a GUI to be displayed on the screen 110. Paragraph 0041 teaches interactive components can appear, disappear, or change based on the currently playing video. Buttons can appear that provide options to the user 114 that determine which video branch to traverse, etc. Paragraph 0041 teaches interactive components overlaid on the video display, described in U.S. Pat. No. 9,009,619, the entirety which is incorporated by reference herein. US 9,009,619 – Fig.1, Col 5: line 5 – Col 6: line 8 teaches the different forms that the progress indicator may take, where progress indicator may be visually represented as a tree, as a full tree, partial tree, etc. Col 9: lines 48-50 teaches a viewer may jump to a specific point on the tree by selecting and/or clicking on that point).

Consider claim 10, Bloch and Hannuksela teach wherein the client is a dynamic adaptive streaming over HTTP (DASH) client (Hannuksela – Paragraph 0066-0067 teaches HTTP DASH client).

Claim(s) 6, 9, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bloch et al. (US 2016/0323608), in view of Hannuksela et al. (US 2018/0077210), and further in view of Amijee (US 2014/0282013).
Consider claims 6 and 16, Bloch and Hannuksela teach wherein controlling the user interface to display at least the portion of the story map comprises displaying the at least portion of the story map; one other period, the different ones of the periods, and the at least one later period, connection from the one other period to the different ones of the periods, at least one connection from at least one of the different ones of the periods to the at least one later period (Bloch - Paragraph 0026 teaches non-linear content can include interactive video structured in a video tree, hierarchy, or other form. Video tree can be formed by nodes that are connected in a branching, hierarchical, or other linked form. Upon reaching a point during playback of the video where multiple video segments branch off from a segment, the user can interactively select the branch or path to traverse and, thus, the next video segment to watch. Paragraph 0032 teaches traversal of nodes along a content path in a tree can be performed by selecting among options that appear on and/or around the video while the video is playing. These options are presented to users at a decision point and/or during a decision period in a content segment. Paragraph 0038 teaches player 104 plays streaming media according to the playlist 106 and can provide a GUI to be displayed on the screen 110. Paragraph 0041 teaches interactive components can appear, disappear, or change based on the currently playing video. Buttons can appear that provide options to the user 114 that determine which video branch to traverse, etc. Paragraph 0041 teaches interactive components overlaid on the video display, described in U.S. Pat. No. 9,009,619, the entirety which is incorporated by reference herein. US 9,009,619 – Fig.1, Col 5: line 5 – Col 6: line 8 teaches the different forms that the progress indicator may take, where progress indicator may be visually represented as a tree, as a full tree, partial tree, etc.).
Bloch and Hannuksela do not explicitly teach displaying based on a connection map, 
wherein the connection map comprises a listing including each of the one other period, the different ones of the periods, and the at least one later period, 
wherein the connection map further comprises first respective identifiers for each connection from the one other period to the different ones of the periods, and
wherein the connection map further comprises a second respective identifier for at least one connection from at least one of the different ones of the periods to the at least one later period.
In an analogous art, Amijee teaches displaying based on a connection map, wherein the connection map comprises a listing including each of the one other item, the different ones of the items, and the at least one later item, wherein the connection map further comprises first respective identifiers for each connection from the one other item to the different ones of the items, and wherein the connection map further comprises a second respective identifier for at least one connection from at least one of the different ones of the items to the at least one later item (Fig.1A, Paragraph 0074-0075 teaches display of a story map. Paragraph 0026 teaches story links that may connect each item to any other in a particular order. A collection may comprise an array of items each having one or more links connecting it to one or more others such that one or more story paths traverse the collection. Paragraph 0029 teaches a dynamic and complex data structure having unique linking capabilities, including multiple links, comprising a plurality of link descriptors, such as a directionality parameter, and/or a dimensionality parameter, and/or an ordinal value representing a position, and so on. Ordinal link descriptor may identify whether a link is the first or second order. A plurality of link-type identifiers may classify a link as of a special type such as "start," "end," "contingent," "dynamic," "branching," "hub," and such).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Bloch and Hannuksela to include displaying based on a connection map, wherein the connection map comprises a listing including each of the one other item, the different ones of the items, and the at least one later item, wherein the connection map further comprises first respective identifiers for each connection from the one other item to the different ones of the items, and wherein the connection map further comprises a second respective identifier for at least one connection from at least one of the different ones of the items to the at least one later item, as taught by Amijee, for the advantage of providing a detailed description regarding how each item is linked/related, enabling the system to readily identify and manage the display of respective content(s).
The combination of Bloch, Hannuksela, and Amijee teach “wherein the connection map comprises a listing including each of the one other period, the different ones of the periods, and the at least one later period, wherein the connection map further comprises first respective identifiers for each connection from the one other period to the different ones of the periods, and wherein the connection map further comprises a second respective identifier for at least one connection from at least one of the different ones of the periods to the at least one later period.” Where Bloch teaches connections to the one other period, different ones of the periods, at least one later period (Paragraph 0026, 0032, 0038, 0041; US 9,009,619 – Fig.1, Col 5: line 5 – Col 6: line 8). Bloch and Hannuksela did not explicitly teach connection map comprising a listing of the items, and respective first and second identifiers for each connection between items, for which Amijee was brought in to teach in (Fig.1A, Paragraph 0074-0075, 0026, 0029).

Consider claims 9 and 19, Bloch and Hannuksela teach wherein controlling the user interface to display the entirety of the story map comprises displaying the entirety of the story map; one other period, the different ones of the periods, and the at least one later period, connection from the one other period to the different ones of the periods, at least one connection from at least one of the different ones of the periods to the at least one later period (Bloch - Paragraph 0026 teaches non-linear content can include interactive video structured in a video tree, hierarchy, or other form. Video tree can be formed by nodes that are connected in a branching, hierarchical, or other linked form. Upon reaching a point during playback of the video where multiple video segments branch off from a segment, the user can interactively select the branch or path to traverse and, thus, the next video segment to watch. Paragraph 0032 teaches traversal of nodes along a content path in a tree can be performed by selecting among options that appear on and/or around the video while the video is playing. These options are presented to users at a decision point and/or during a decision period in a content segment. Paragraph 0038 teaches player 104 plays streaming media according to the playlist 106 and can provide a GUI to be displayed on the screen 110. Paragraph 0041 teaches interactive components can appear, disappear, or change based on the currently playing video. Buttons can appear that provide options to the user 114 that determine which video branch to traverse, etc. Paragraph 0041 teaches interactive components overlaid on the video display, described in U.S. Pat. No. 9,009,619, the entirety which is incorporated by reference herein. US 9,009,619 – Fig.1, Col 5: line 5 – Col 6: line 8 teaches the different forms that the progress indicator may take, where progress indicator may be visually represented as a tree, as a full tree, partial tree, etc.).
Bloch and Hannuksela do not explicitly teach displaying based on a connection map, 
wherein the connection map comprises a listing including each of the one other period, the different ones of the periods, and the at least one later period, 
wherein the connection map further comprises first respective identifiers for each connection from the one other period to the different ones of the periods, and 
wherein the connection map further comprises a second respective identifier for at least one connection from at least one of the different ones of the periods to the at least one later period.
In an analogous art, Amijee teaches displaying based on a connection map, wherein the connection map comprises a listing including each of the one other item, the different ones of the items, and the at least one later item, wherein the connection map further comprises first respective identifiers for each connection from the one other item to the different ones of the items, and wherein the connection map further comprises a second respective identifier for at least one connection from at least one of the different ones of the items to the at least one later item (Fig.1A, Paragraph 0074-0075 teaches display of a story map. Paragraph 0026 teaches story links that may connect each item to any other in a particular order. A collection may comprise an array of items each having one or more links connecting it to one or more others such that one or more story paths traverse the collection. Paragraph 0029 teaches a dynamic and complex data structure having unique linking capabilities, including multiple links, comprising a plurality of link descriptors, such as a directionality parameter, and/or a dimensionality parameter, and/or an ordinal value representing a position, and so on. Ordinal link descriptor may identify whether a link is the first or second order. A plurality of link-type identifiers may classify a link as of a special type such as "start," "end," "contingent," "dynamic," "branching," "hub," and such).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Bloch and Hannuksela to include displaying based on a connection map, wherein the connection map comprises a listing including each of the one other item, the different ones of the items, and the at least one later item, wherein the connection map further comprises first respective identifiers for each connection from the one other item to the different ones of the items, and wherein the connection map further comprises a second respective identifier for at least one connection from at least one of the different ones of the items to the at least one later item, as taught by Amijee, for the advantage of providing a detailed description regarding how each item is linked/related, enabling the system to readily identify and manage the display of respective content(s).
The combination of Bloch, Hannuksela, and Amijee teach “wherein the connection map comprises a listing including each of the one other period, the different ones of the periods, and the at least one later period, wherein the connection map further comprises first respective identifiers for each connection from the one other period to the different ones of the periods, and wherein the connection map further comprises a second respective identifier for at least one connection from at least one of the different ones of the periods to the at least one later period.” Where Bloch teaches connections to the one other period, different ones of the periods, at least one later period (Paragraph 0026, 0032, 0038, 0041; US 9,009,619 – Fig.1, Col 5: line 5 – Col 6: line 8). Bloch and Hannuksela did not explicitly teach connection map comprising a listing of the items, and respective first and second identifiers for each connection between items, for which Amijee was brought in to teach in (Fig.1A, Paragraph 0074-0075, 0026, 0029).
Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Norton et al. discloses a graphical representation of a story tree, having story branches, and graphical information sufficient to assist the viewer in understanding the structure of the story in (US 2006/0064733).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON K LIN whose telephone number is (571)270-1446.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON K LIN/Primary Examiner, Art Unit 2425